PER CURIAM.
J. A. Smith and his wife, relators, have filed a motion for leave to file a petition for mandamus to require the Honorable Robert Young, Judge of the 48th District Court of Tarrant County, Texas, to hold Alberte E. Parks in contempt of a final judgment in an injunction case. According' to the relators, Parks continued to obstruct, a certain driveway over which the relators-were entitled to ingress and egress after-having been permanently enjoined from so-doing by a judgment entered in the 48th District Court. This judgment has become final. Relators filed and obtained a hearing upon their motion to hold Parks in contempt of the court’s final decree. Judge-Young refused to hold Parks in contempt..
In cases of this kind a Court of Civil Appeals does not have jurisdiction to issue the writ of mandamus. Under provisions of Articles 1823 and 1824 of Vernon’s Revised Civil Statutes of 1925, we may issue writs of mandamus only in the exercise of our jurisdiction once it. has attached or in the protection of our-potential jurisdiction. No other provision, of law relative to our power of mandamus, could possibly have application to the instant controversy.
Our jurisdiction has not attached: and since the judgment of injunction has-become final in the trial court we have no> potential jurisdiction. See 28 Tex.Jur., p,. *719601, “Mandamus”, sec. 48, “Courts of Civil Appeals”; Joslyn v. Fennell, Tex.Civ.App., San Antonio, 1950, 229 S.W.2d 838, and cases cited.
Motion for leave to file petition for mandamus is denied.